Title: George Ticknor to Thomas Jefferson, 21 March 1815
From: Ticknor, George
To: Jefferson, Thomas


          
            Dear Sir,  Boston 21. March 1815.
            I reached home yesterday morning, after a tedious and indeed a perilous journey, and found that your kindness had anticipated the request I sent you from Philadelphia. I need not tell you how much I am indebted to you for the signal favour you have done me by me giving me the means of becoming acquainted with men so distinguished and so entirely of the class I should be most ambitious to know.
            You judged rightly, when you conjectured, that the peace might first lead me to England. If I were to be governed only by my own inclinations, I should undoubtedly go first to Paris—the great mart of the science & literature of the world—but, the three friends who are nearer to me than all the world besides, except my own family, are going to London & I cannot resist the affectionate kindness, which led them before I had returned & without consulting me, to bespeak my passage in the same ship with themselves. I shall, however, remain there but a short time, and then cross over to the continent. In this way, I imagine, I can be more useful to you than on my original plan. I shall be long enough in London to purchase such books as can be best obtained there, and yet soon enough in Paris to purchase the remainder. On this subject, however, I shall wait your instructions. We shall leave this port about the 12th proximo &, of course, a letter from Monticello will have full time to reach me before I sail; and even if it should arrive after I am gone, my father will immediately forward it to me in some one of the numerous vessels, which will leave here in the course of April & May.—
            I shall observe your directions, in the relation to the letters, which you have confided to me. As soon after I reach England, as a suitable opportunity occurs, I will send them to France—probably to our minister there—reserving to myself as a lawyer would say—a lien on their introductory contents and a consequent claim to become acquainted with the persons to whom they are addressed.
            As occasions or subjects may offer, I shall not fail to  take advantage of the permission you have given me of keeping for myself a place in your memory by addressing a few lines to you from amidst the literary society of Europe, and shall consider myself singularly fortunate, if, in this way, I may be able, by giving you early notice of the advance of science there, I may be able in any imperfect degree to express my gratitude for all the kindness you have shown me.—
            
            I cannot close a letter addressed to Monticello without recollecting & again acknowledging the hospitality I received there and  asking you to do me the favour to remember me particularly to all its inhabitants.
            Your’s very respectfully,Geo: Ticknor.
          
          
            N.B. My father’s address is—Mr. Elisha Ticknor Boston—and any letters, which you may do me the favour to send to me either before I sail, or after I am gone, if will, if directed to ho him, reach me by the first opportunity, through Mr. Adams our minister in Lond.
            I enclose you the letter to Mr. Crawford, who, as you of course, know is on his return.—
          
        